103 F.3d 122
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond WAGSTAFF-EL, Individually and on behalf of himself,Plaintiff--Appellant,v.CITY OF BALTIMORE, in its Official Capacity, as a MunicipalCorporation and Enterprise;  C. Louis Davis, Individually asan Employee and in his Official Capacity as RankingDetective of the Baltimore City Police Department, anEnterprise;  Albert Heinbaugh, Individually as an Employeeand in his Official Capacity as Police Officer of theBaltimore City Police Department, an Enterprise;  jamesHenderson, Individually as an Employee and in his OfficialCapacity as Police Officer of the Baltimore City PoliceDepartment, an Enterprise;  Samuel M. Wichner, Individuallyas an Employee and in his Official Capacity as Case Agent ofthe F.B.I., an Enterprise;  Raymond C. Bloomer, Jr.,Individually as an Employee and in his Official Capacity asSpecial Agent of the F.B.I., an Enterprise;  Emory Waters,Individually as an Employee and in his official Capacity asA Special Agent of the F.B.I, an Enterprise;  ProvidentSavings Bank, a/k/a Provident Bank of Maryland, in itsOfficial Capacity as a Baltimore Enterprise, doing businessas an FDIC Member Bank;  Charlotte A. Thanner, Individuallyas an Employee and in her Official Capacity as an Agent ofProvident Savings Bank, An Enterprise;  Judith L. Kaiser,Individually as an Employee and in her Official Capacity asan Agent of Provident Savings Bank, an Enterprise;  BonnieHicks, Individually as an Employee and in her OfficialCapacity as an Agent of Provident Savings Bank, anEnterprise;  David F. Mister, Individually as an Employeeand in his Official Capacity as a Member of Ruppersberg,White, Winter, Clark & Mister Law Firm, an Enterprise;Cynthia Miller, a/k/a Cynthia Winkler, Individually as aformer Employee and in her Official Capacity as former LegalSecretary of Ruppersberg, White, Winter, Clark & Mister LawFirm, an Enterprise;  Paul Rosenberg, Individually as anEmployee and in his Official Capacity as a United StatesMagistrate, an Enterprise;  Frank A. Kaufman, Individuallyas an Employee and in his Official Capacity as a UnitedStates Court, an Enterprise;  Carmina Highes, Individuallyas an Employee and in her Official Capacity as an AssistantUnited States Attorney for the United States Attorney'sOffice in Baltimore Maryland, an Enterprise;  Gerald R.Dougher, Individually as an Employee and in his OfficialCapacity as a Special Agent of the F.B.I., an Enterprise;Roger D. Kuhleman, Individually as an Employee and in hisOfficial Capacity as Case Agent of the F.B.I., anEnterprise;  H. Thomas Moore, Individually as an Employeeand in his Official Capacity as Special Agent of the F.B.I.,an Enterprise;  William D. Quarles, Individually as anEmployee and in his Official Capacity as Assistant UnitedStates Attorney for the United States Attorney's Office inBaltimore Maryland, an Enterprise;  Brice Widdowson,Individually as an Employee and in his Official Capacity asPolice Officer of the Baltimore City Police Department, anEnterprise;  James Savage, Individually as an Employee andin his Official Capacity as United States Attorney for theUnited States Attorney's Office in Baltimore, Maryland, anEnterprise;  Lawrence Wagstaff, Individually and in hisOfficial Capacity as an Agent of the United StatesAttorney's Office in Baltimore, Maryland, an Enterprise;Frederick J. Sullivan, Individually as an Employee and inhis Official Capacity as a Member of Sullivan Law Firm, andEnterprise;  Veronica Marie Clarke, Individually as anEmployee and in her Official Capacity as Assistant UnitedStates Attorney for the United States Attorney's Office inBaltimore, Maryland, an Enterprise;  Christopher Ohly,Individually as an Employee and in his Official Capacity asformer Assistant United States Attorney for the UnitedStates Attorney's Office in Baltimore, Maryland, anEnterprise;  Catherine C. Blake, Individually as an Employeeand in her Official Capacity as Assistant United StatesAttorney for the United States Attorney's office inBaltimore, Maryland, an Enterprise;  Mark H. Kolman,Individually as an Employee and in his Official Capacity asAssistant United States Attorney for the United StatesAttorney's Office in Baltimore, Maryland, an Enterprise;Martin S. Himeles, Individually as an Employee and in hisOfficial Capacity as Assistant United States Attorney forthe United States Attorney's Office in Baltimore, Maryland,an Enterprise;  Linda Chatman Thomsen, Individually as anEmployee and in her Official Capacity as Assistant UnitedStates Attorney for the United States Attorney's Office inBaltimore, Maryland, an Enterprise;  Joseph H. Young,Individually and an Employee and in his Official Capacity asa United States Court, an Enterprise;  J. Frederick Motz,Individually as an Employee and in his Official Capacity asa United States Court, an Enterprise;  Sylvester Wilson,Individually and as an Employee and in his Official Capacityas an Officer of the U.S. Parole and Probation Department,an Enterprise;  Daniel Lopez, Individually as an Employeeand in his Official Capacity as Regional Commissioner of theU.S. Parole Commission, an Enterprise;  William D. Tenney,Individually as an Employee and in his Official Capacity asa Hearing Examiner of the U.S. Parole Commission, anEnterprise;  J. Rogers, Individually as an Employee and inhis Official Capacity as a Hearing Examiner of the U.S.Parole Commission, an Enterprise;  Kathleen J. Pinner,Individually as an Employee and in her Official Capacity asa Case Analyst for the U.S. Parole Commission, anEnterprise;  Richard Thornburgh, In his Official Capacity asUnited States Attorney General, an Enterprise of theDepartment of Justice;  United States Parole Commission, Inits capacity as Commission, an Enterprise;  John Doe,Warden, In his Official Capacity as Representative ofAttorney General, an Enterprise;  W.M. Campbell, In hisOfficial Capacity as Representative of Attorney General, anEnterprise;  Federal Bureau of Investigation, In itsOfficial Capacity as an Investigative Organization, anEnterprise, Individually and Officially on behalf of all,Defendants--Appellees.
No. 96-6958.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 8, 1996.Decided Nov. 19, 1996.

Raymond Wagstaff-El, Appellant Pro Se.
Robert Charles Verderaime, VERDERAIME & DUBOIS, Baltimore, Maryland;  Ward Baldwin Coe, III, WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland;  George Levi Russell, III, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Raymond Wagstaff-el appeals from the district court's order dismissing his action under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.A. §§ 1962 & 1964(c) (West 1984 & Supp.1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wagstaff-El v. City of Baltimore, No. CA-94-1411-L (D.Md. May 3, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.